Order entered November 30, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00898-CV

                     IN THE INTEREST OF J.S., A CHILD

                On Appeal from the County Court At Law No. 1
                           Kaufman County, Texas
                     Trial Court Cause No. 104418-CC

                                      ORDER

      Before the Court is appellant’s November 29, 2021 second motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to December 10, 2021.           We caution appellant that further

extension requests in this accelerated appeal will be disfavored.


                                              /s/   LANA MYERS
                                                    JUSTICE